Name: Council Regulation (EEC) No 2034/81 of 13 July 1981 fixing the minimum price for castor seeds for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/ 10 Official Journal of the European Communities 21 . 7. 81 COUNCIL REGULATION (EEC) No 2034/81 of 13 July 1981 fixing the minimum price for castor seeds for the 1981/82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the minimum price for castor seeds referred to in Article 2 (4) of Regula ­ tion (EEC) No 2874/77 shall be 56-96 ECU per 100 kilograms . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ( 1 ), and in parti ­ cular Article 2 (4) thereof, Having regard to the proposal from the Commis ­ sion (2), Whereas Article 2 (4) of Regulation (EEC) No 2874/77 provides that the Council shall each year fix a minimum price for castor seeds ; whereas that price must be fixed so as to gurarantee sales for seed producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the seeds from the production areas to the processing areas ; The price referred to in Article 1 shall apply to seeds which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 2033/81 of 13 July 1981 fixing the guide price for castor seeds for the 1981 /82 marketing year (3). The said price shall relate to goods ready for dispatch from the production areas . Article 3 Whereas, in order to achieve the abovementioned objective, this minimum price must be fixed for a standard quality and a well-defined marketing stage, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON ( ») OJ No L 332, 24. 12 . 1977, p . 1 . (2 ) OJ No C 75, 3 . 4 . 1981 , p . 23 . (3 ) See page 9 of this Official Journal .